Title: To Thomas Jefferson from Thomas T. Davis, 28 January 1804
From: Davis, Thomas T.
To: Jefferson, Thomas


               
                  Dr Sir 
                  Danville Jany. 28th 1804
               
               By Major Barbee I send you a lump of Salt broken from the Salt mountain on the Arkinsas River by Mr. Choto  a French Gentleman at St. Louisa; it was of at least 4. lb weight when given me but many peices have broken off. The other p sent you is what I suppose to be Plaister of Paris & is in immense quantities on the Missouri. Major Barbee is a man of Great respectability.
               I am respectfully Your Obt Sevt.
               
                  Tho. T Davis 
               
            